Citation Nr: 0118675	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  95-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to an increased rating for left eye 
chorioretinitis with central scotoma, currently assigned a 30 
percent evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from October 1961 to 
November 1965.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1993 rating 
decision by the New York, New York, Regional Office (RO), 
which confirmed a 30 evaluation for left eye chorioretinitis 
with central scotoma.  A subsequent February 2001 rating 
decision granted special monthly compensation under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
loss of use of one eye with only light perception.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

The only eye disability for which service connection is in 
effect is left eye chorioretinitis with central scotoma.  
Under 38 C.F.R. § 4.84a (2000), Diagnostic Codes 6005-6006-
6009, certain eye disorders, including chorioretinitis, are 
evaluated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional 10 percent 
during continuance of active pathology.  However, 38 C.F.R. 
§ 4.80 (2000) provides that "[c]ombined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  In the instant case, an enucleation or a 
serious cosmetic defect has neither been alleged nor 
clinically shown.  It appears that blindness in a service-
connected non-nucleated eye, having only light perception, 
where service connection is not in effect for the other eye, 
warrants a schedular rating of 30 percent under Code 6070 for 
impairment of visual acuity.  Additionally, Diagnostic Codes 
6080 and 6081, for rating impairment of visual field, provide 
a maximum schedular evaluation of 30 percent for unilateral 
disability.  

In an April 2001 Supplemental Statement of the Case, the RO 
advised appellant that a 30 percent evaluation was the 
maximum schedular evaluation assignable for his service-
connected left eye chorioretinitis where service connection 
is only in effect for a unilateral, not bilateral, eye 
disability, with the exception that an additional 10 percent 
evaluation may be added (under Diagnostic Codes 6005-6006-
6009) for active pathology of the service-connected eye.  
However, neither that Supplemental Statement nor any other 
Statement of the Case sent to appellant included any mention 
of 38 C.F.R. § 4.80 and its apparent applicability to this 
case.  For procedural due process reasons, appellant is 
herein afforded notice of said regulatory provisions.  

Additionally, the RO informed him in that Supplemental 
Statement that 38 C.F.R. § 3.383, pertaining to special 
consideration for paired organs, was inapplicable, since both 
eyes were not blind; and that an extraschedular evaluation 
was not warranted.  A September 2000 VA ophthalmologic 
examination revealed that corrected visual acuity was 20/30-1 
in the right eye and that, with respect to left eye visual 
acuity, appellant was able to count his fingers held at a 6-
inch distance.  However, the examiner did not state whether 
appellant's service-connected left eye chorioretinitis 
resulted in active or inactive pathology.  Whether the 
service-connected left eye chorioretinitis results in active 
or inactive pathology may be particularly material in 
determining the potential applicability of an extraschedular 
evaluation.  

Additionally, although a visual field test was conducted on 
that examination, the actual visual field test chart is not 
currently associated with the claims folder.  See also 38 
C.F.R. §§ 4.75-4.76a (2000).  Furthermore, the examiner did 
not describe whether appellant's service-connected left eye 
chorioretinitis with central scotoma resulted in pain, rest 
requirements, or episodic incapacity and, if so, to what 
extent and severity.  Such findings may be particularly 
relevant in considering the potential applicability of an 
extraschedular evaluation.  In addition, there is medical 
evidence on file of additional floaters in the right eye, and 
visual problems are causing some employment impairment.  This 
should be confirmed.

In short, said examination appears inadequate for rating 
purposes.  Thus, it is the Board's opinion that appellant 
should be afforded appropriate examination to determine the 
nature and current severity of said disability and 
readjudicate the appellate issue, including potential 
applicability of an extraschedular evaluation.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant records of eye 
treatment, not presently associated with 
the claims folder, in his possession, as 
well as the complete names and addresses 
of any physicians or medical facilities 
which have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.  

2.  The RO should obtain any additional, 
relevant VA clinical records pertaining 
to eye treatment, including, but not 
limited to, any available, actual chart 
of the visual field test conducted as 
part of said September 2000 VA 
ophthalmologic examination; and associate 
them with the claims folder.  Any 
necessary assistance of the appellant 
should be solicited to the extent 
indicated.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

4.  The RO should arrange appropriate VA 
examination, such as by an 
ophthalmologist, to determine the nature 
and current severity of that disability.  
The entire claims folder should be 
reviewed by the examiner prior to the 
examination.  All indicated tests and 
studies should be performed, such as 
visual acuity and visual field tests for 
each eye.  

The examiner should opine as to whether 
appellant's service-connected left eye 
chorioretinitis results in active or 
inactive pathology.  Any manifestations 
or functional impairment attributable to 
said service-connected disability, such 
as eye pain, rest requirements, or 
episodic incapacity, should be described 
in detail, including severity and 
frequency.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disability should be described 
in detail.  See 38 C.F.R. §§ 4.10 and 
4.40 (2000).  Right eye impairment and 
acuity should also be described, 
particularly if it involves the service 
connected left eye pathology.

5.  The RO should review any additional 
evidence and readjudicate the issue of an 
increased rating for the service-
connected left eye chorioretinitis with 
central scotoma, with consideration of 
all applicable laws and regulations.  The 
RO should consider appropriate regulatory 
provisions for rating the service-
connected disability, including 38 C.F.R. 
§ 3.383 and 4.80.  The RO should also 
consider the potential applicability of 
38 C.F.R. § 3.321(b)(1) (2000), 
pertaining to extraschedular evaluation.  

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

Thereafter, to the extent the benefit sought is not granted, 
the appellant and his representative should be furnished with 
a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  No 
opinion as to the outcome in this case is intimated by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This could include statements from employers 
concerning any accommodation made secondary to the veteran's 
visual impairment.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

